Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the bottom layer" in 2.  There is insufficient antecedent basis for this limitation in the claim. It appears Applicant intends to refer to --the base layer--.
Claims 5 and 19 recites “wherein the insert comprises”, however the insert was only previously claimed as being intended use language “are configured to receive an insert”, and therefore it is unclear if the insert in Claims 5, 6, 19, and 20 are being positively claimed. In order to proceed, the Office will interpret the claims such as --wherein the exercise mat comprises the insert, the insert comprises--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,  7, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (US 20160332023).
Regarding Claim 1, Taylor et al teaches an  exercise mat, comprising:              a base layer 104, comprising a bottom surface, a top surface, and at least one fastener 120,122; and            a top layer 102, comprising a bottom surface, a top surface, and at least one fastener 116,118 wherein the at least one fastener operatively connects to the fastener of the base layer 120,122, wherein the top surface of the base layer and the bottom surface of the top layer are configured to be facing one another (Refer to Fig. 1A Paragraph [0028]).
Regarding Claim 2, Taylor et al continues to teach wherein the at least one fastener of the base layer and the at least one fastener 116,118 of the top layer are magnets (Refer to Paragraph [0029]:” The attachment mechanisms 120 and 122 may be magnetic, while the attachment mechanisms 116 and 118 may be formed from metal.”).
Regarding Claim 3, Taylor et al continues to teach wherein the top layer 102 is configured to roll away from the base layer (The Office takes the position that such limitation is functional and the top layer 102 of the device is detachable is capable of being rolled away since it is a flexible material such as fabric as disclosed in Paragraph [0034]). MPEP 2114 Apparatus and Article Claims — Functional Language [R-9].
Regarding Claim 4, Taylor et al continues to teach wherein the bottom surface of the top layer 102 and the top surface of the bottom layer 104 are configured to receive an insert between them. (The Office takes the position that the limitation of “configured to receive an insert between them” is considered intended use and since the top layer 102 and bottom layer 104 are separable, they are capable of receiving an insert in between since they are merely attached via the fasteners and therefore would allow space in between if a user choose to place an insert between such as a plastic layer to prevent water from entering the base layer 104). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP 2111.04   “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses [R-9]
Regarding Claim 7, Taylor et al teaches an exercise mat system, comprising:                  a base layer 1106, comprising a bottom surface, a top surface, a receiving surface, a receiving side (The Office takes the position that the receiving space is inside the sleeve which has a receiving side), and at least one fastener 1114 (Refer to Fig. 11);                a top layer 1112, comprising a top surface, a bottom surface, and at least one fastener 1112 corresponding to the at least one fastener 1114 of the base layer 1106; and              an exercise mat insert 1104, wherein the receiving surface and receiving side of the base layer are configured to receive the exercise mat insert 1104 (Refer to Fig. 11 Paragraph [0062] FIG. 11 illustrates a diagram of an apparatus 1100 including an absorbent cover 1102 that may be coupled to a mat 1104 using a plurality of attachment mechanisms, including attachment mechanisms affixed to a sleeve 1106 into which the mat 1104 may be inserted”),               wherein the at least one fastener 1114 of the base layer 1106 operatively connects with the corresponding at least one fastener 1112 of the top layer 1102 (Refer to Fig. 11 Paragraph [0062]:”For example, each corner of the absorbent cover 1102 and each corner of the sleeve 1110 may include an attachment mechanism 1112 and 1114, respectively and each edge of the absorbent cover 1102 and the sleeve 1106 may include attachment mechanisms 1112 and 1114, respectively. In some examples, at least one attachment mechanism may be provided at the midpoint along each edge of both the absorbent cover 1102 and the sleeve 1106. In the illustrated example, the absorbent cover 1102 includes eight attachment mechanisms (e.g., 1112(1)-1112(8)) and the sleeve 1106 includes eight corresponding attachment mechanisms e.g., 1114(1)-1114(8)).”).
Regarding Claim 9, Taylor et al continues to teach wherein the top layer 1102 is configured to roll away from the receiving surface of the base layer 1106 (The Office takes the position that such limitation is functional and the top layer 1102 of the device is detachable is capable of being rolled away since it is a flexible material such as fabric as disclosed in Paragraph [0034]). MPEP 2114 Apparatus and Article Claims — Functional Language [R-9].
Regarding Claim 10, Taylor et al continues to teach wherein the at least one fastener 1114 of the base layer 1106 and the at least one fastener 1112 of the top layer 1102 are magnets (Refer to Paragraph [0027]:” [0027] Examples of attachment mechanisms may include, but are not limited to, riveted snaps, riveted magnetic snaps, sewn buttons, sewn snaps, sewn magnetic snaps, hook and eye fabric, magnetic strips, metal/magnet rivets, zippers, other elements, or any combination thereof..”).
Regarding Claim 11, Taylor et al continues to teach wherein at least one magnet 410 is embedded in the base layer and at least one magnet 412 corresponding to the magnet embedded in the base layer 1106 is embedded in the top layer 1102 (Refer to Fig. 4B Paragraph [0050]:” [0050] The magnetic properties of the attachment mechanisms may vary from implementation to implementation. For example, in some embodiments, both attachment mechanisms 410 and 412 may be magnets.”).
Regarding Claim 12, Taylor et al teaches an exercise mat, comprising:                   a base layer 604, comprising a bottom surface, a top surface, and a fastening portion 612 wherein the fastening portion further comprises at least one fastener 612;                  a top layer 602, comprising a top surface having a first edge, a second edge, a third edge, and a fourth edge, and a bottom surface; and                 a fastening mechanism 610 connected to the top layer, wherein the fastening mechanism is configured to operatively engage the fastening portion of the base layer (Refer to Fig. 6 Paragraph [0053]).
Regarding Claim 13, Taylor et al continues to teach wherein the fastening mechanism 610 extends along at least one of the first edge, the second edge, the third edge, or the fourth edge (Refer to Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 20160332023).
Regarding Claim 14, Taylor et al teaches the claimed invention as noted above but fails to expressly disclose wherein the strip attachment mechanism 610 comprises a channel having a sidewall, wherein the channel is configured to receive the fastening portion of the base layer. Taylor et al teaches a cross section of an attachment mechanism 504 comprising a channel 508 having a sidewall, wherein the channel 508 is configured to receive the fastening portion 506 (Refer to annotated Fig. 5A,B below).
    PNG
    media_image1.png
    219
    353
    media_image1.png
    Greyscale
                 It would have been obvious to one of ordinary skill in the art before effective filing to modify the fastening mechanism of Fig. 6 with an attachment mechanism 504 comprising a channel 508 having a sidewall, wherein the channel 508 is configured to receive the fastening portion 506 since Taylor et al teaches that such cross-section allows the for a quicker attachment by providing an automatic sliding into alignment (Refer to Paragraph [0052]:” For example, if misaligned, the magnetic attraction between attachment mechanisms 502 and 504 may be more likely to cause the attachment mechanisms 502 and 504 to automatically slide into a correct alignment”).
Regarding Claim 15, Taylor et al continues to teach wherein the fastening portion 506 of the base layer 604 comprises a magnet and the channel 508 of the fastening mechanism 610 further comprises a metallic insert to operatively connect the base layer 604 and the top layer 602 (As modified) (Refer to Paragraph [0052]:” For example, if misaligned, the magnetic attraction between attachment mechanisms 502 and 504”).
Regarding Claim 16, Taylor et al continues to teach wherein the channel 508 of the fastening mechanism 612,506 comprises at least one magnet to operatively connect with the magnet of the base layer (Refer to Paragraph [0052]:” For example, if misaligned, the magnetic attraction between attachment mechanisms 502 and 504”..The Office takes the position that the entire mechanism are magnets).
Claims 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Merkel et al (US 20170209742) in view of Taylor et al (US 20160332023).
Regarding Claim 17, Merkel teaches an exercise mat system, comprising:                         a base layer 113, comprising a bottom surface, a top surface, and a fastening portion, wherein the fastening portion further comprises at least one fastener (Refer to Paragraph [0041]:” [0041] Referring now to FIG. 5, in some embodiments, exercise mat 113 may include a mesh 118”);                          a top layer 120, comprising a top surface having a first edge, a second edge, a third edge, and a fourth edge, and a bottom surface (Refer to Fig. 4 Paragraph [0042]:” [0042] In some embodiments, displays 110 and/or mesh 118 may be covered or sealed by a surface layer 120. Surface layer 120 may be configured to provide a user of exercise mat 113 with additional traction, moisture wicking, or other similar features.”);                 and wherein the top layer 120 is transparent (Refer to Paragraph [0042]:” In some embodiments, surface layer 120 may be formed of a translucent or transparent material.”).               Merkel fails to expressly disclose a fastening mechanism connected to the top layer 120, wherein the fastening mechanism is configured to operatively engage the fastening portion of the base layer 113, wherein the fastening mechanism extends along at least one of the first edge, the second edge, the third edge, or the fourth edge, wherein the fastening mechanism comprises a channel having a sidewall, wherein the channel is configured to receive the fastening portion of the base layer, wherein the fastening mechanism comprises a channel having a sidewall, wherein the channel is configured to receive the fastening portion of the base layer, and wherein the fastening portion of the base layer comprises a magnet and the channel of the fastening mechanism further comprises a metallic insert to operatively connect the base layer and the top layer.                   Tayler et al teaches an exercise mat, comprising:                   a base layer 604, comprising a bottom surface, a top surface, and a fastening portion 612 wherein the fastening portion further comprises at least one fastener 612;                  a top layer 602, comprising a top surface having a first edge, a second edge, a third edge, and a fourth edge, and a bottom surface; and                 a fastening mechanism 610 connected to the top layer, wherein the fastening mechanism is configured to operatively engage the fastening portion of the base layer (Refer to Fig. 6 Paragraph [0053]); wherein the fastening mechanism 610 extends along at least one of the first edge, the second edge, the third edge, or the fourth edge (Refer to Fig. 6); but fails to expressly disclose wherein the strip attachment mechanism 610 comprises a channel having a sidewall, wherein the channel is configured to receive the fastening portion of the base layer. Taylor et al teaches a cross section of an attachment mechanism 504 comprising a channel 508 having a sidewall, wherein the channel 508 is configured to receive the fastening portion 506 (Refer to annotated Fig. 5A,B below).
    PNG
    media_image1.png
    219
    353
    media_image1.png
    Greyscale
                 It would have been obvious to one of ordinary skill in the art before effective filing to modify the fastening mechanism of Fig. 6 with an attachment mechanism 504 comprising a channel 508 having a sidewall, wherein the channel 508 is configured to receive the fastening portion 506 since Taylor et al teaches that such cross-section allows the for a quicker attachment by providing an automatic sliding into alignment (Refer to Paragraph [0052]:” For example, if misaligned, the magnetic attraction between attachment mechanisms 502 and 504 may be more likely to cause the attachment mechanisms 502 and 504 to automatically slide into a correct alignment”); Taylor et al continues to teach wherein the fastening portion 506 of the base layer 604 comprises a magnet and the channel 508 of the fastening mechanism 610 further comprises a metallic insert to operatively connect the base layer 604 and the top layer 602 (As modified) (Refer to Paragraph [0052]:” For example, if misaligned, the magnetic attraction between attachment mechanisms 502 and 504”) and wherein the channel 508 of the fastening mechanism 612,506 comprises at least one magnet to operatively connect with the magnet of the base layer (Refer to Paragraph [0052]:” For example, if misaligned, the magnetic attraction between attachment mechanisms 502 and 504”..The Office takes the position that the entire mechanism are magnets).              Taylor et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the top layer 120 and base layer 113 of Merkel et al to be in view of Taylor et al to comprise the fastening mechanism 610 and fastener 612 for the purpose of allowing the top layer 120 and base layer 113 to be removably connected.
Regarding Claim 18, Merkel in view of Taylor et al continues to teach wherein the top layer 120 and the base layer 113 are configured to receive an insert 110 therebtween (Refer to Merkel Fig. 4 Paragraph [0042]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Merkel et al (US 20170209742) and Taylor et al (US 20160332023) are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole having an insert comprising a painting surface and paint, a cartridge comprising paint and at least one sheet of a painting surface, and/ or an insert comprises paint and at least one sheet of a painting surface, wherein the paint is thermochromic.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784